Mr. Justice Holdom delivered the opinion of the court. 2. Municipal Coubt of Chicago, § 26*—how facts in a case of first class may he preserved for review. The Practice Act, sec. 81 (J. & A. If 8618), providing for preserving of facts in a cause for review by a bill of exceptions, stenographic report and certificate of evidence, governs first-class cases in the Municipal Court. 3. Municipal Coubt of Chicago § 29*—tphen presumed that judgment is sustained hy evidence. Without a bill of exceptions, certificate of evidence or stenographic report certifying that it contains all of the evidence heard upon the trial of a first-class case in the Municipal Court, unless such record is a prcecipe record, a court of review will presume that the judgment is sustained by the evidence heard upon the trial, and such judgment will not be disturbed upon review for errors of fact.